Exhibit 10.2

FIRST AMENDMENT TO

TITLE II OF THE

DEFINED CONTRIBUTION MAKE-UP PLAN

OF CONOCOPHILLIPS

(2012 RESTATEMENT)

Effective as of the “Effective Time” defined in the Employee Matters Agreement
by and between ConocoPhillips and Phillips 66 (the “Effective Time”),
ConocoPhillips Company (the “Company”) amended and restated the Defined
Contribution Make-Up Plan (“DCMP”) for the benefit of certain employees of the
Company and its affiliates.

The Company desires to amend the DCMP by the revisions set forth below,
effective January 1, 2013:

 

  1. Section 4 is amended to read as follows:

“For any payroll period in which a Highly Compensated Employee’s DCMP Pay
exceeds his or her CPSP Pay, a Benefit amount shall be credited to a Highly
Compensated Employee’s Supplemental Thrift Feature Account for the Ongoing Plan
no later than the end of the month following the Valuation Date that Company
contributions are made to the Highly Compensated Employee’s Thrift Feature
account, or would have been made to such account if the Highly Compensated
Employee had received Company contributions under the Thrift Feature. The
Benefit amount so credited shall equal 9% of the amount by which the Highly
Compensated Employee’s DCMP Pay for that payroll period exceeds his or her CPSP
Pay for that payroll period.”

 

  2. Section 5 is amended to add the following sentence to the end thereof:

“Notwithstanding the foregoing, allocations under this Section 5 shall cease
with the final allocation for the period ending December 31, 2012, expected to
be made in January, 2013.”

Executed October 11, 2012

For ConocoPhillips Company

 

/s/ Sheila Feldman Sheila Feldman Vice President, Human Resources